Citation Nr: 1325172	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  11-02 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to September 23, 2010, and in excess of 50 percent as of September 23, 2010 for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.





INTRODUCTION

The Veteran served on active duty from March 1968 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for PTSD and assigned a 30 percent rating.  A July 2010 rating decision granted an earlier effective date of January 14, 2008 for the grant of entitlement to service connection.  An October 2012 rating decision then granted a 50 percent rating for PTSD effective September 23, 2010.  Because this increased rating does not represent a grant of the maximum benefits allowable, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal). 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested to testify at a hearing before the Board in his January 2011 substantive appeal (VA Form 9).  A video-conference hearing was accordingly scheduled for July 18, 2013, to which the Veteran did not appear.  However, the record shows that several weeks prior to the hearing, he requested that his "travel board" hearing be rescheduled due to a family matter.  Accordingly, the case will be remanded to afford the Veteran another opportunity to appear at a hearing before the Board, either via video-conference or in-person. 

The case is REMANDED for the following actions:

1. Send the Veteran a letter notifying him of his options for a Travel Board or video-conference hearing before the Board.  After the Veteran has made his selection, schedule him for the hearing and provide proper notice of the hearing date and location.  

2. After the hearing is conducted, the case should be returned to the Board for further review.  If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

